DETAILED ACTION
	This action is in response to the applicant’s reply filed on June 7, 2022. Claims 1-20 are pending and addressed below. 

Response to Amendment
Claims 1, 12 and 16 have been amended. Claims 1-20 are pending and addressed below.

The new ground of rejection set forth below for claims 1-20 [under 35 USC 103, for this particular situation] are necessitated by Applicant’s amendment filed on June 7, 2022. In particular, claim 1 has been amended to include “wherein the cover at least partially dissolves, degrades, melts, or softens in response to the pressure-actuated piston shifting from the first position about the mandrel towards the second position about the mandrel”, claim 12 has been amended to remove the limitations of “a pressure-actuated piston configured to shift from a first position about the mandrel to a second position about the mandrel, wherein the sealing material is exposed to the fluid after the pressure-actuated piston shifts from the first position towards the second position” and include the limitations of “wherein the cover at least partially dissolves, degrades, melts, or softens in response to expansion of the sealing material”, and claim 16 has been amended to include “at least partially dissolving, degrading, melting, or softening a cover that initially prevents the sealing material from being exposed to the fluid”. 
For these reasons, the present action is properly made final.

Response to Arguments
Applicant’s arguments with respect to Murry et al., US 2007/0125532 (hereinafter Murray) have been fully considered and are persuasive.  The rejection of claim 1 as anticipated by Murry has been withdrawn. 

Applicant's arguments with respect to Lallenmand et al., US 2019/0153852 (hereinafter Lallenmand) have been fully considered but they are not persuasive or they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1, 12, and 16, Applicant has argued that the amendment to claim 1 to include “wherein the cover at least partially dissolves, degrades, melts, or softens in response to the pressure-actuated piston shifting from the first position about the mandrel towards the second position about the mandrel” is not disclosed by Lallenmand.  However, Lallenmand was not solely relied upon in order to meet the limitations of claim 1. In particular, claim 1 was rejected as being unpatentable over Lallemand in view of Stokes et al., US 2019/0128074 (hereinafter Stokes) under 35 USC 103. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the secondary reference of Stokes discloses a downhole swellable packer (packing element 220) with a cover (sacrificial shroud 250) that may be formed as a sleeve fitted (252) about swellable packer (220) to prevent contact of swellable packer (220) with wellbore fluid. The cover (250/252) may be formed of a dissolvable material or a material that will melt when exposed to downhole temperature or pressure (see par [0025]-[0026]). As disclosed by Lallenmand, once the pressure-actuated piston (separators 318 are formed as a piston) has been shifted from a first position about the mandrel to a second position about the mandrel, the sealing material (with cover) would be exposed to the fluid and as such the cover dissolving, degrading, melting, or softening would happen in response to the pressure-actuated piston being shifted. 
Regarding claims 2-11, 13-15, and 17-20, the arguments as presented above with respect to claim 1 are equally applicable to claim 2-11, 13-15, and 17-20.

Information Disclosure Statement
The information disclosure statements (IDS) filed June 15, 2022 and July 22, 2022 have been considered by the Examiner. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand et al., US 2019/0153852 (hereinafter Lallemand) in view of Stokes et al., US 2019/0128074 (hereinafter Stokes).
Claim 1: Lallemand discloses an expandable packer assembly (sensitive element 202, is a packer element, par [0038]), comprising: 
a mandrel (tool body 304); 
a sealing material (downhole sensitive elements 202/302 consists of packer, par [0034]) disposed about a portion of the mandrel (tool body 304),
a pressure-actuated piston (separators 318 are formed as a piston) configured to shift from a first position about the mandrel (in the first position the movable cover 204 covers and protects the downhole sensitive elements 202 from external environments and conditions located downhole, see Fig 2A, 3A, par [0034]) to a second position about the mandrel (in the second position the movable cover 204 is moved from the first position and downhole sensitive elements 202 are exposed and able to perform functions associated therewith, see Fig  2B, par [0034]), wherein the sealing material (202/302) is exposed to the fluid after the pressure-actuated piston shifts from the first position towards the second position (in the second position the downhole sensitive elements 202 are exposed to the external environments and conditions located downhole, see Fig  2B, par [0034]). 
Lallemand fails to disclose a swellable packer, the sealing material formed from a material that radially expands from the mandrel in response to exposure to a fluid, a cover that is initially disposed about a portion of an outer surface of the sealing material, wherein the cover prevents the sealing material from being exposed to the fluid while the cover is positioned about the portion of the outer surface of the sealing material, and wherein the cover at least partially dissolves, degrades, melts, or softens in response to the pressure-actuated piston shifting from the first position about the mandrel towards the second position about the mandrel.
Stokes discloses a downhole swellable packer (packing element 220, par [0017], [0021]) with a cover (sacrificial shroud 250). The cover (250) may be formed as a sleeve fitted (252) about swellable packer (220) to prevent contact of swellable packer (220) with wellbore fluid. The cover (250/252) may be formed of a dissolvable material or a material that will melt when exposed to downhole temperature or pressure (see par [0025]-[0026]). Once the cover (250/252) has been depleted the packer may be set within the wellbore (102) by application of swelling due to interaction with the downhole environment (Fig 3, par [0020], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensitive elements (packers) of Lallemand with the swellable packer and cover as disclosed by Stokes, as this modification would have allowed the packer to be set by swelling and due to exposure to the downhole environment following the movement of the pressure-actuated piston shifting from the first position about the mandrel to the second position about the mandrel and removal of the cover (Stokes, par [0020], [0034]).
Claim 16: Lallemand discloses a method to seal a wellbore (packer downhole sensitive element 202 may contain an outer rubber cover which allows sealing of the packer element against a borehole wall, par [0037]), the method comprising: 
running a packer assembly (downhole sensitive element 202) to a downhole location of a wellbore (packer 202 is run in the borehole on downhole tool 200, see Fig 1-2, par [0037]); 
applying a threshold amount of pressure through a mandrel (mandrel 304) of the packer assembly to actuate a pressure-actuated piston (separators 318 are formed as piston of the packer elements, par [0051]) of the packer assembly (activation mechanism 310 includes an activation inlet 326 fluidly connects activation fluid line 316, extending through the mandrel 304, to separator 318 and the separator 318 is configured to shift the cover 306 from the first position in Fig 3A to the second position in Fig 3B by application of pressure to the activation mechanism 310, Fig 2A-3A, par [0051]); and 
shifting the pressure-actuated piston (separators 318 are formed as a piston) from a first position about the mandrel to a second position about the mandrel to expose a sealing material of the swellable packer assembly to a fluid, wherein the sealing material radially expands from the mandrel towards the wellbore in response to exposure to the fluid.
a pressure-actuated piston (separators 318 are formed as a piston) configured to shift from a first position about the mandrel (in the first position the movable cover 204 covers and protects the downhole sensitive elements 202 from external environments and conditions located downhole, see Fig 2A, 3A, par [0034]) to a second position about the mandrel (in the second position the movable cover 204 is moved from the first position and downhole sensitive elements 202 are exposed and able to perform functions associated therewith, see Fig  2B, par [0034]), wherein the sealing material (202/302) is exposed to the fluid after the pressure-actuated piston shifts from the first position towards the second position (in the second position the downhole sensitive elements 202 are exposed to the external environments and conditions located downhole, see Fig  2B, par [0034]). 
Lallemand fails to disclose a swellable packer and the sealing material that radially expands from the mandrel towards the wellbore in response to exposure to a fluid .
Stokes discloses a downhole swellable packer (packing element 220, par [0017], [0021]) with a cover (sacrificial shroud 250). The cover (250) may be formed as a sleeve fitted (252) about swellable packer (220) to prevent contact of swellable packer (220) with wellbore fluid. The cover (250/252) may be formed of a dissolvable material or a material that will melt when exposed to downhole temperature or pressure (see par [0025]-[0026]). Once the cover (250/252) has been depleted the packer may be set within the wellbore (102) by application of swelling due to interaction with the downhole environment (Fig 3, par [0020], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensitive elements (packers) of Lallemand with the swellable packer and cover as disclosed by Stokes, as this modification would have allowed the packer to be set by swelling, due to exposure to the downhole environment following removal of the cover, without the need for additional activation mechanisms (Stokes, par [0020], [0034]).
Claim 6:  Lallemand, as modified by Stokes, discloses the pressure-actuated piston is coupled to the cover (Lallemand, cover 204/306), and wherein the pressure-actuated piston (Lallemand, separators 318) shifts the cover to expose the sealing material to the fluid (Lallemand, in the second position the movable cover 204 is moved from the first position and downhole sensitive elements 202 are exposed and able to perform functions associated therewith, see Fig  2B, par [0034]).
Claim 7: Stokes further discloses a cover (sacrificial shroud 250) at least partially formed from a dissolvable material (sacrificial shroud 250 fully covers packing element 220, see Fig 3, shroud 250 may be formed as a sleeve 252 that prevents contact of packing element 220 with wellbore fluid, sleeve 252 is dissolvable, par [0025]-[0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cover of Lallemand to be formed from dissolvable  material as disclosed by Stokes, as this modification would have allowed for the removal of the cover from the swellable packer and the wellbore when necessary to set the swellable packer (Stokes, Fig 3, par [0024]-[0026]).
Claim 8: Lallemand, as modified by Stokes, discloses the dissolvable material is at least one of a magnesium alloy, an aluminum alloy, an aliphatic polyester, and a urethane (Stokes, aluminum-gallium alloys such as 80% aluminum-20% gallium; 80% Al-10% Ga-10% In; 75% Al-5% Ga-5% Zn-5% Bi-5% Sn-5% Mg; 90% Al-2.5% Ga-2.5% Zn-2.5% Bi-2.5% Sn; 99.8% Al-0.1% In-0.1% Ga; as well as plastic material such as polyglycolic acid (“PGA”); poly(lactic-co-glycolic acid) (“PLGA”); polylactic acid (“PLA”); polycaprolactone (“PCL”); and polyhydroxyalkonate, par [0025]).
Claim 9: Lallemand, as modified by Stokes, discloses the cover is at least partially formed from a meltable material  (sacrificial shroud 250 fully covers packing element 220, see Fig 3, shroud 250 may be formed as a sleeve 252 that prevents contact of packing element 220 with wellbore fluid, sleeve 252 is meltable, par [0025]-[0026]).
Claim 10: Lallemand, as modified by Stokes, discloses meltable material is at least one of bismuth, indium, gallium, tin, lead, and antimony (Stokes, aluminum-gallium alloys such as 80% aluminum-20% gallium; 80% Al-10% Ga-10% In; 75% Al-5% Ga-5% Zn-5% Bi-5% Sn-5% Mg; 90% Al-2.5% Ga-2.5% Zn-2.5% Bi-2.5% Sn; 99.8% Al-0.1% In-0.1% Ga; as well as plastic material such as polyglycolic acid (“PGA”); poly(lactic-co-glycolic acid) (“PLGA”); polylactic acid (“PLA”); polycaprolactone (“PCL”); and polyhydroxyalkonate, par [0025], metals are capable of melting).
Claim 17: Lallemand, as modified by Stokes, are silent as to running a second swellable packer assembly to a second downhole location of the wellbore; applying a second threshold amount of pressure through a second mandrel of the second swellable packer assembly to actuate a second pressure-actuated piston of the second swellable packer assembly; and shifting the second pressure-actuated piston from a first position about the second mandrel to a second position about the second mandrel to expose a second sealing material of the second swellable packer assembly to the fluid, wherein the second sealing material radially expands from the mandrel towards the wellbore in response to exposure to the fluid.
It  would have been obvious to one of ordinary skill in the art at the time the invention was made to the method of  Lallemand and Stokes, to include a second swellable packer run to a second downhole location since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 19: Lallemand, as modified by Stokes, discloses shifting a cover (Lallemand, cover 204/306) of the swellable packer (202/302) assembly from a first position (Fig 2A) to a second position (Fig 2B), wherein the cover (Lallemand, cover 204/306) prevents the sealing material (202/302) from being exposed to the fluid while the cover (204/306) is disposed in the first position (Lallemand, in the first position the movable cover 204 covers and protects the downhole sensitive elements 202 from external environments and conditions located downhole, Fig 2A, par [0034]) and wherein the sealing material is exposed to the fluid while the cover is disposed in the second position (Lallemand, the second position the movable cover 204 is moved from the first position and downhole sensitive elements 202 are exposed and able to perform functions associated therewith, Fig 2A, par [0034]).
Claim 20: Stokes further discloses a cover (sacrificial shroud 250) at least partially formed from a dissolvable material (sacrificial shroud 250 fully covers packing element 220, see Fig 3, shroud 250 may be formed as a sleeve 252 that prevents contact of packing element 220 with wellbore fluid, sleeve 252 is dissolvable, par [0025]-[0026]) and dissolving the cover (sacrificial shroud 250) in order to expose the packer (packing element 220) to the wellbore fluids (Fig 5, par [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cover of Lallemand to be formed from dissolvable  material as disclosed by Stokes, as this modification would have allowed for the removal of the cover from the swellable packer and the wellbore when necessary to set the swellable packer (Stokes, Fig 3, par [0024]-[0026]).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand et al., US 2019/0153852 (hereinafter Lallemand) in view of Whanger et al., US 2004/0118572 (hereinafter Whanger).
Claim 12: Lallemand discloses downhole packer system, comprising: 
a conveyance (drill string, wireline tools, and/or completion strings, see Fig 1, par [0030], [0035]); 
a mandrel coupled to the conveyance (downhole tool 200 can connect to other sections of drill string by one or more connectors 206, par [0035]); 
a sealing material (downhole sensitive elements 202/302 consists of packer, par [0034]) disposed about a portion of the mandrel (tool body 304).
Lallemand fails to disclose a cover that is initially disposed about a portion of an outer surface of the sealing material, wherein the cover prevents the sealing material from being exposed to the fluid while the cover is positioned about the portion of the outer surface of the sealing material, wherein the cover at least partially dissolves, degrades, melts, or softens in response to expansion of the sealing material.
Whanger discloses a downhole packer system (expandable swelling elements 140) with a cover (protective layer 145) initially disposed about a portion of an outer surface of the sealing material (140).  The cover (145) prevents the sealing material (140) from being exposed to the fluid (activating agent) while the cover (145) is positioned about the portion of the outer surface of the sealing material (140), wherein the cover at least partially dissolves, degrades, melts, or softens in response to expansion of the sealing material (protective layer 145 should break or tear upon expansion of the sealing apparatus 110, 120, par [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sealing material of Lallemand with the sealing material and cover as disclosed by Whanger, as this modification would have provided a protective layer to the swelling elements (140) in order to avoid premature selling prior to reaching the desire location (Whanger, par [0037]).

Claims 2, 4-5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand in view of Stokes as applied to claims 1 and 16, and further in view of Krueger, US 2019/0055808 (hereinafter Krueger).
Claim 2: Lallemand, as modified by Stokes, discloses a port (Lallemand, activation inlet 326) disposed about a wall of the mandrel (Lallemand, 304) that fluidly connects and activation fluid line (316) of the mandrel (304) to the pressure-actuated piston (318), wherein the pressure-actuated piston (318) is configured to shift from the first position (Lallemand, shown in Fig 3A) about the mandrel (304) to the second position about the mandrel (Lallemand, movable cover 306 moves toward second limited 324, par [0054]) in response to a threshold amount of pressure applied through the port (Lallemand, application of the pressure within the activation cavity 320 through activation inlet 326 causes the movable cover 306 to move toward the second limiter 324, par [0054]).
Lallenmand, as modified by Stokes, is silent as to the port fluidly connects to an interior flow passage of the mandrel to the pressure activated piston.
Krueger discloses a swell packer sealing element that includes a setting piston (abstract). A port (20) disposed about a wall of the mandrel (12) fluidly connects an interior flow passage (passage 28) of the mandrel (12) to the pressure actuated piston (piston 16) in order to shift the piston from a first position about the mandrel (Fig 1) to a second position about the mandrel (Fig 2) in response to a threshold amount of pressure applied through the port (tubing pressure in passage 28 enters chamber 22 and increases its volume as shear pin 18 is broken and piston 16 moves toward the sealing element 14, par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the port of Lallenman and Stokes such that it is fluidly connected to an interior flow passage of the mandrel as disclosed by Krueger, as this modification would have allowed the shifting of the cover to be controlled via fluid pressure within the mandrel (Krueger, par [0009]). Additionally, both Lallenman and Kruger disclose fluid activated pistons and choosing the appropriate manner or fluid source in which to activate the position would merely be a simple substitution of one known element for another would obtain the predictable result of activating the piston in response to fluid pressure.  
Claim 4: Lallenmand, as modified by Stokes, is silent as to a shear pin that initially prevents movement of the pressure-actuated piston.
Krueger discloses a setting piston that is held for run in by a shear pin (18). The shear pin (18)  is broken in response to increased fluid pressure (Fig 1-2, par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the piston of Lallenmand to further include a shear pin as disclosed by Krueger, as this modification would have held the piston in place during run-in thereby preventing inadvertent movement of the cover (Krueger, Fig 1-2, par [0009]).
Claim 5: Lallenmand and Stokes, as modified by Krueger, further discloses the shear pin (18) shears in response to a threshold amount of pressure applied through an interior flow passage of the mandrel to the pressure-actuated piston (Krueger, tubing pressure in passage 28 enters chamber 22 and increases its volume as shear pin 18 is broken and piston 16 moves toward the sealing element 14, Fig 1-2, par [0009]).
Claim 18: Lallenmand, as modified by Stokes, discloses applying the threshold amount of pressure comprises applying the threshold amount of pressure through an activation fluid line (316) of the mandrel (304) and a port (Lallemand, activation inlet 326) disposed about a wall of the mandrel (304) to actuate pressure-actuated piston (318) (Lallemand, application of the pressure within the activation cavity 320 through activation inlet 326 causes the movable cover 306 to move toward the second limiter 324, par [0054]).
Lallenmand, as modified by Stokes, is silent as to the port fluidly connects to an interior passageway of the mandrel to the pressure activated piston.
Krueger discloses a swell packer sealing element that includes a setting piston (abstract). A port (20) disposed about a wall of the mandrel (12) fluidly connects an interior flow passage (passage 28) of the mandrel (12) to the pressure actuated piston (piston 16) in order to shift the piston from a first position about the mandrel (Fig 1) to a second position about the mandrel (Fig 2) in response to a threshold amount of pressure applied through the port (tubing pressure in passage 28 enters chamber 22 and increases its volume as shear pin 18 is broken and piston 16 moves toward the sealing element 14, par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the port of Lallenman and Stokes such that it is fluidly connected to an interior flow passage of the mandrel as disclosed by Krueger, as this modification would have allowed the shifting of the cover to be controlled via fluid pressure within the mandrel (Krueger, par [0009]). Additionally, both Lallenman and Kruger disclose fluid activated pistons and choosing the appropriate manner or fluid source in which to activate the position would merely be a simple substitution of one known element for another would obtain the predictable result of activating the piston in response to fluid pressure.  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand in view of Stokes as applied to claim 1, and further in view of Whanger.
Claim 11: Lallemand in view of Stokes is fails to disclose wherein the cover at least partially dissolves, degrades, melts, or softens in response to expansion of the sealing material.
Whanger discloses a downhole packer system (expandable swelling elements 140) with a cover (protective layer 145) initially disposed about a portion of an outer surface of the sealing material (140).  The cover (145) prevents the sealing material (140) from being exposed to the fluid (activating agent) while the cover (145) is positioned about the portion of the outer surface of the sealing material (140), wherein the cover at least partially dissolves, degrades, melts, or softens in response to expansion of the sealing material (protective layer 145 should break or tear upon expansion of the sealing apparatus 110, 120, par [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cover of Lallemand and Stokes with the cover as disclosed by Whanger, as this modification would have provided a protective layer to the swelling elements (140) in order to avoid premature sealing prior to reaching the desire location (Whanger, par [0037]).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand in view of Whanger as applied to claim 12, and further in view of Krueger, US 2019/0055808 (hereinafter Krueger).
Claims 13: Lallemand, as modified by Whanger, discloses a port (Lallemand, activation inlet 326) disposed about a wall of the mandrel (Lallemand, 304) that fluidly connects and activation fluid line (316) of the mandrel (304) to the pressure-actuated piston (318), wherein the pressure-actuated piston (318) is configured to shift from the first position (Lallemand, shown in Fig 3A) about the mandrel (304) to the second position about the mandrel (Lallemand, movable cover 306 moves toward second limited 324, par [0054]) in response to a threshold amount of pressure applied through the port (Lallemand, application of the pressure within the activation cavity 320 through activation inlet 326 causes the movable cover 306 to move toward the second limiter 324, par [0054]).
Lallenmand, as modified by Whanger, is silent as to the port fluidly connects to an interior flow passage of the mandrel to the pressure activated piston.
Krueger discloses a swell packer sealing element that includes a setting piston (abstract). A port (20) disposed about a wall of the mandrel (12) fluidly connects an interior flow passage (passage 28) of the mandrel (12) to the pressure actuated piston (piston 16) in order to shift the piston from a first position about the mandrel (Fig 1) to a second position about the mandrel (Fig 2) in response to a threshold amount of pressure applied through the port (tubing pressure in passage 28 enters chamber 22 and increases its volume as shear pin 18 is broken and piston 16 moves toward the sealing element 14, par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the port of Lallenman and Whanger such that it is fluidly connected to an interior flow passage of the mandrel as disclosed by Krueger, as this modification would have allowed the shifting of the cover to be controlled via fluid pressure within the mandrel (Krueger, par [0009]). Additionally, both Lallenman and Kruger disclose fluid activated pistons and choosing the appropriate manner or fluid source in which to activate the position would merely be a simple substitution of one known element for another would obtain the predictable result of activating the piston in response to fluid pressure.  
Claim 15: Lallenmand, as modified by Whanger, is silent as to a shear pin that initially prevents movement of the pressure-actuated piston, wherein the shear pin shears in response to a threshold amount of pressure applied through an interior flow passage of the mandrel to the pressure actuated piston.
Krueger discloses a setting piston that is held for run in by a shear pin (18). The shear pin (18) shears in response to a threshold amount of pressure applied through an interior flow passage of the mandrel to the pressure-actuated piston (Krueger, tubing pressure in passage 28 enters chamber 22 and increases its volume as shear pin 18 is broken and piston 16 moves toward the sealing element 14, Fig 1-2, par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the piston of Lallenmand to further include a shear pin as disclosed by Krueger, as this modification would have held the piston in place during run-in thereby preventing inadvertent movement of the cover (Krueger, Fig 1-2, par [0009]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand, Stokes, and Krueger as applied to claims 2 and 13, and further in view of Howard, US 2014/0318780 (hereinafter Howard).
Claim 3: Lallemand, Stokes, and Krueger are silent as to the port is initially sealed by a degradable material.
Howard discloses a hydraulic setting module for use in a downhole well tool. The module may have an adjustable degradable port plug formed of a degradable material (30). After a predetermined period of time, the degradable material is degraded by degradation fluid downhole thereby allowing communication between the wellbore and the hydraulic setting module (par [0025]-[0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the port of Lallemand, Stokes, and Krueger to further includes a degradable material as disclosed by Howard, as this modification would have prevented fluid communication between the interior flow passage of the mandrel and through the port for a predetermined time (Howard, par [0025]-[0027]) thereby providing a delay to the hydraulic setting module (Howard, par [0025]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand, Whanger, and Krueger as applied to claim 13, and further in view of Howard, US 2014/0318780 (hereinafter Howard).
Claim 14: Lallemand, Whanger, and Krueger are silent as to the port is initially sealed by a degradable material.
Howard discloses a hydraulic setting module for use in a downhole well tool. The module may have an adjustable degradable port plug formed of a degradable material (30). After a predetermined period of time, the degradable material is degraded by degradation fluid downhole thereby allowing communication between the wellbore and the hydraulic setting module (par [0025]-[0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the port of Lallemand, Whanger, and Krueger to further includes a degradable material as disclosed by Howard, as this modification would have prevented fluid communication between the interior flow passage of the mandrel and through the port for a predetermined time (Howard, par [0025]-[0027]) thereby providing a delay to the hydraulic setting module (Howard, par [0025]).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676